Exhibit 10.10

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2009 DIRECTORS’ STOCK INCENTIVE PLAN

 

Name of Director:    [FIRST] [LAST] Date of Grant:    [DATE] Number of Shares:
   XXXX Value of each Share
on Date of Grant:    $XX.XX Vesting Schedule:    The Vested Percentage of the
Number of Shares set forth above shall be determined as of the following Vesting
Date(s):   

Vesting Date

 

Date of Grant

 

The day prior to the Company’s first annual meeting of shareholders following
the Date of Grant

  

Vested Percentage

 

50%

 

Remaining 50%

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of [DATE], is made
between Financial Institutions, Inc. (the “Company”) and the above-named
individual (the “Director”) to record the grant to the Director by the Company’s
Board of Directors (the “Board”)of an award of restricted stock (the “Award”) on
the Date of Grant set forth above pursuant to Section 6 the Financial
Institutions, Inc. 2009 Directors’ Stock Incentive Plan (the “Plan”).

The Company and the Director hereby agree as follows:

Section 1. Grant of Shares. The Board hereby grants to the Director, as of the
Date of Grant, subject to and in accordance with the terms and conditions of the
Plan and this Agreement, the Number of Shares set forth above of the Company’s
Common Stock, par value $.01 per share (the “Common Stock”). The grant of shares
of Common Stock to the Director, evidenced by this Agreement, is an award of
restricted stock (as defined in the Plan) and such shares of restricted stock
are referred to herein as the “Shares.”

Section 2. Vesting of Shares. Subject to Section 3 below, provided that the
Director provides continuous services as a director of the Company through the
Vesting Date(s) set forth above, ownership of the Shares shall vest pursuant to
the Vesting Schedule set forth above. If the Director ceases to be a director of
the Company for any reason before the Shares vest, the Shares shall be
immediately forfeited.



--------------------------------------------------------------------------------

Section 3. Change in Control. Subject to the Board’s discretion under the terms
of the Plan, if prior to the latest of the Vesting Dates set forth above there
is a change in control (as that term is defined in the Plan) of the Company,
then all of the Director’s unvested Shares that have not been forfeited shall
fully vest as of the date of the change in control.

Section 4. Forfeiture. Shares that do not become vested in accordance with the
vesting criteria set forth in Section 2 of this Agreement shall be forfeited to
the Company.

Section 5. Dividends. No dividends shall accrue or be paid to the Director with
respect to any Shares subject to the Award that have not become vested Shares or
that are subject to any restrictions or conditions on the record date for
dividends, unless the Board provides otherwise.

Section 6. Rights as Shareholder. Except for the transfer and other restrictions
set forth elsewhere in this Agreement (including the limitations on dividends
set forth in Section 5 above) and in the Plan, the Director, as record holder of
the Shares, shall possess all the rights of a holder of the Company’s Common
Stock (including voting and dividend rights); provided, however, that prior to
becoming vested and transferable the certificates representing such Shares shall
be held by the Company for the benefit of the Director. As the Shares become
vested Shares, the Company shall, as applicable, either remove the notations on
any Shares issued in book entry form which have vested or deliver to the
Director a certificate or certificates evidencing the number of vested Shares.
As noted above, the Director shall not receive any dividends on unvested Shares,
and such dividends shall be permanently forfeited.

Section 7. Legend. Each share certificate representing the Shares shall bear a
legend indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

Section 8. No Transferability. The Shares may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until they become
fully vested and transferable in accordance with Section 2 of this Agreement and
then only to the extent permitted under this Agreement and the Plan and by
applicable securities laws. Prior to full vesting and transferability, all
rights with respect to the Shares granted to a Director under the Plan shall be
available, during such Director’s lifetime, only to such Director.

Section 9. Stock Power. Concurrently with the execution of this Agreement, the
Director shall deliver to the Company a stock power, endorsed in blank, relating
to the Shares. Such stock power shall be in the form attached hereto as Exhibit
A. The stock power with respect to any certificate representing Shares that do
not vest shall be completed in the name of the Company by an officer of the
Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

Section 10. Adjustment of Shares. As provided by the Plan, in the event of any
change in the Common Stock of the Company by reason of any stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, split-up,
combination, or exchange of Shares, or of any similar change affecting the
Common Stock, the Shares shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Director hereunder.

 

2



--------------------------------------------------------------------------------

Section 11. No Employment or Service Rights. Neither the Plan nor this Award
shall not confer upon the Director any right with respect to continuance as a
director of the Company, nor shall they interfere in any way with any right the
Company may have to terminate the Director’s position as a director at any time.

Section 12. Coordination with Plan. The Director hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all of the terms and provisions
thereof including any that may conflict with those contained in this Agreement.
Capitalized terms used in this Agreement shall have the meaning given to such
terms under the Plan.

Section 13. Notices. All notices to the Company shall be in writing and sent to
the Company’s Director of Human Resources at the Company’s offices. Notices to
the Director shall be addressed to the Director at the Director’s address as it
appears on the Company’s records.

Section 14. Amendment. The Company may alter, amend or terminate this Agreement
only with the Director’s consent, except as otherwise expressly provided by the
Plan or this Agreement.

Section 15. Governing Law. This Agreement shall be governed by the laws of the
State of New York, without reference to principles of conflict of laws, and
construed accordingly.

IN WITNESS WHEREOF, the Board and the Director have caused this Agreement to be
executed on the date set forth opposite their respective signatures, it being
further understood that the Date of Grant may differ from the date of signature.

 

Dated:  

 

        FOR THE BOARD:           By:               Name:               Title:  
  Dated:  

 

       

DIRECTOR:

          By:               Name:    

 

3



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Financial Institutions, Inc. (the “Company”), XXXX shares of the Company’s
common stock represented by Certificate No. XXXXXXX. The undersigned authorizes
the Secretary of the Company to transfer the stock on the books of the Company
in the event of the forfeiture of any shares issued under the Restricted Stock
Award Agreement dated as of [DATE], between the Company and the undersigned.

 

Dated:

     

 

4